DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated April 6, 2022 in which claim 1 has been amended. Therefore, claims 1-4, 6-18, and 20 are currently pending in the application.

Claim Objections
Claim 12 is objected to because of the following informalities:
The claim recites “wherein the online quote system application, via the on-line quote system web server, displays the at least one comparison rate is displayed to the user”, which is unclear.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
While the Applicant specifies:
the claim 7 limitation of “receive, from at least one rating engine of at least one partner insurance company of the plurality of partner insurance companies at least one comparative rate for an insurance product wherein the at least one partner insurance company uses the filtered user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product, and wherein in response to determining to generate the at least one comparative rate, the at least one partner insurance company generates the at least one comparative rate for an insurance product;”
the claim 12 limitation of “wherein a rating engine of the partner insurance company generates at least one comparison rate for an insurance product after receiving the user provided information and the appended third party information based on at least one insurance scoring model”; and 
the claim 16 limitation of “providing, by the business intelligence engine, the user provided information and appended third party information to the at least one partner insurance company to facilitate analyzing with at least one credit based insurance scoring model from the at least one partner insurance company to generate at least one comparison rate from the at least one partner insurance company”, 
Examiner notes that there is no written content as to how or what specific steps or calculations are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to utilize or analyze user provided information and third party information with at least one insurance scoring model to generate at least one comparison rate for an insurance product, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  More specifically, Applicant uses the terms of “comparison rate” and “comparative rate” interchangeably and the terms are not defined in the claims.  Additionally, there is no information as to what steps are required to determine how to arrive at a resulting “comparison rate” and “comparative rate” or how to calculate a “comparison rate” and “comparative rate”.  
The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
As such, claims 1-4, 6-18 and 20 are rejected as failing the written description requirement.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
collecting user provided information from the user at a computing device by an on-line quote system application for a referring company via an on-line quote system web server, and generating an initial quote for the referring company; 
providing a comparative feature on an interface via the on-line quote system application, wherein the comparative feature comprises an interactive graphical object; 
transferring, in response to interaction with the comparative feature, the user provided information to an exchange database; acquiring, by the exchange database, third party information associated with the user, wherein the third party information comprises at least credit information; 
filtering, by a business intelligence engine associated with at least one partner company, the user provided information and third party information to be analyzed by the at least one partner company using at least one credit based scoring model; 
determining, by the at least one partner company, whether to generate at least one comparison rate from the at least one partner company based at least in part on the user provided information and the third party information; 
displaying the initial quote and the at least one comparison rate from a partner company of the at least one partner company that have determined to generate at least one comparison rate, via the exchange database to the on-line quote system application via the on-line quote system web server, the at least one comparison rate being responsive to the user provided information and to the credit based scoring model from the at least one partner company; and 
in response to a selection of the at least one comparison rate, route the user to a website of the corresponding partner company, wherein the referring company is remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application.

Claim 7 recites the limitations of:
an on-line quote system web server hosting an on-line quote system application for a referring company accessible to a user, the on-line quote system application to collect user provided information from the user;
a graphical interface to provide access to the on-line quote system application the graphical interface including an interactive graphical object to facilitate the user reviewing a plurality of comparative rates from a plurality of partner insurance companies;
an exchange database to: apply at least one filter to the user provided information;
receive, from at least one rating engine of at least one partner insurance company of the plurality of partner insurance companies at least one comparative rate for an insurance product wherein the at least one partner insurance company uses the filtered user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product, and wherein 
in response to determining to generate the at least one comparative rate, the at least one partner insurance company generates the at least one comparative rate for an insurance product;
rank the at least one comparative rate and provide the ranked at least one comparative rate to the interactive graphical object, such that a user is provided with binding competitive quotes without requiring the user to reenter their personal information on other websites, wherein the at least one comparative rate is displayed to the user on the quote system application via the on-line quote system web server; and
wherein, in response to a user selecting one of the plurality of comparative rates or the at least one comparative rate, the on-line quote system application is to route the user's internet browser to a partner insurance company from the plurality of partner insurance companies associated with the user's selection.

Claim 12 recites the limitations of:
an on-line quote system application operating on an on-line quote system web server to receive user provided information from the user;
an interactive graphical object embedded in a website of a referring company to provide an interface to the on-line quote system application, wherein the user may select the interactive graphical object to review at least one comparative rate;
wherein the on-line quote system web server collects the user provided information, appends the user provided information with third party information, and transfers the user provided information and the appended third party information to an exchange database;
wherein the exchange database applies at least one filter to the user provided information and the appended third party information to determine whether a partner insurance company should receive the user provided information and the appended third party information, wherein a rating engine of the partner insurance company generates at least one comparison rate for an insurance product after receiving the user provided information and the appended third party information based on at least one insurance scoring model;
wherein the online quote system application, via the on-line quote system web server, displays the at least one comparison rate is displayed to the user; and
wherein the referring company may be remunerated through the exchange database by the partner insurance company for providing the user provided information to the on-line quote system application.

Claim 16 recites the limitations of:
collecting user provided information from the user through an on-line quote system application for a referring company via an on-line quote system web server;
providing an interactive object for the on-line quote system application; in response to user interaction with the interactive object, transferring the user provided information to an exchange database;
identifying and appending, by the exchange database, third party information associated with the user to the user provided information, wherein the third party information comprises credit information;
applying a filter to the user provided information and appended third party information via the exchange database to identify at least one partner insurance company that will operatively receive the user provided information and appended third party information;
collecting, via a business intelligence engine associated with the at least one partner company, the filtered user provided information and appended third party information;
providing, by the business intelligence engine, the user provided information and appended third party information to the at least one partner insurance company to facilitate analyzing with at least one credit based insurance scoring model from the at least one partner insurance company to generate at least one comparison rate from the at least one partner insurance company; and
displaying the at least one comparison rate via the exchange database to the on-line quote system application via the on-line quote system web server; and
wherein the referring company may be remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers providing a quote for insurance or financial services to a customer, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “device”, “application”, “server”, and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “application”, “server”, and “database” language; “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1: 
but for the generically recited computer language, collecting user provided information from the user at a computing device by an on-line quote system application for a referring company via an on-line quote system web server, and generating an initial quote for the referring company, in the context of the claimed invention encompasses one or more people manually collecting user provided information from the user for a referring company and generating an initial quote for the referring company.
but for the generically recited computer language, providing a comparative feature on an interface via the on-line quote system application, wherein the comparative feature comprises an interactive graphical object, in the context of the claimed invention encompasses one or more people manually providing a comparative feature.
but for the generically recited computer language, transferring, in response to interaction with the comparative feature, the user provided information to an exchange database; acquiring, by the exchange database, third party information associated with the user, wherein the third party information comprises at least credit information, in the context of the claimed invention encompasses one or more people manually transferring the user provided information, acquiring third party information with the user.
but for the generically recited computer language, filtering, by a business intelligence engine associated with at least one partner company, the user provided information and third party information to be analyzed by the at least one partner company using at least one credit based scoring model, in the context of the claimed invention encompasses one or more people manually filtering the user provided information and third party information to be analyzed by the at least one partner company using at least one credit based scoring model.
but for the generically recited computer language, determining, by the at least one partner company, whether to generate at least one comparison rate from the at least one partner company based at least in part on the user provided information and the third party information, in the context of the claimed invention encompasses one or more people manually determining, by the at least one partner company, whether to generate at least one comparison rate from the at least one partner company based at least in part on the user provided information and the third party information.
but for the generically recited computer language, displaying the initial quote and the at least one comparison rate from a partner company of the at least one partner company that have determined to generate at least one comparison rate, via the exchange database to the on-line quote system application via the on-line quote system web server, the at least one comparison rate being responsive to the user provided information and to the credit based scoring model from the at least one partner company, in the context of the claimed invention encompasses one or more people manually displaying the initial quote and the at least one comparison rate from a partner company of the at least one partner company that have determined to generate at least one comparison rate and the at least one comparison rate being responsive to the user provided information and to the credit based scoring model from the at least one partner company.
but for the generically recited computer language, in response to a selection of the at least one comparison rate, route the user to a website of the corresponding partner company, wherein the referring company is remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application, in the context of the claimed invention encompasses one or more people manually route the user to a corresponding partner company, wherein the referring company is remunerated by the at least one partner company for providing the comparative feature.

Claim 2:  but for the generically recited computer language, wherein preparing the user provided information and third party information further comprises applying at least one filter to the user provided information and the third party information via the exchange database and supplying the filtered user provided information and the third party information to the at least one partner company, in the context of the claimed invention encompasses one or more people manually applying at least one filter to the user provided information and the third party information and supplying the filtered user provided information and the third party information to the at least one partner company.
Claim 4:  but for the generically recited computer language, wherein the user may select and purchase an insurance product or financial services product associated with the at least one comparison rate displayed by the exchange database, in the context of the claimed invention encompasses one or more person manually the user may select and purchase an insurance product or financial services product associated with the at least one comparison rate displayed
Claim 6:  but for the generically recited computer language, wherein the at least one partner company provides the comparison rate to reimburse the referring company, in the context of the claimed invention encompasses one or more people manually providing the comparison rate to reimburse the referring company.
Claim 7:  but for the generically recited computer language, an on-line quote system web server hosting an on-line quote system application for a referring company accessible to a user, the on-line quote system application to collect user provided information from the user, in the context of the claimed invention encompasses one or more people manually collecting user provided information from the user.
but for the generically recited computer language, a graphical interface to provide access to the on-line quote system application the graphical interface including an interactive graphical object to facilitate the user reviewing a plurality of comparative rates from a plurality of partner insurance companies , in the context of the claimed invention encompasses one or more people manually facilitating the user reviewing a plurality of comparative rates from a plurality of partner insurance companies.
but for the generically recited computer language, an exchange database to: apply at least one filter to the user provided information, in the context of the claimed invention encompasses one or more people manually applying at least one filter to the user provided information.
but for the generically recited computer language, receive, from at least one rating engine of at least one partner insurance company of the plurality of partner insurance companies at least one comparative rate for an insurance product wherein the at least one partner insurance company uses the filtered user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product, and wherein , in the context of the claimed invention encompasses one or more people manually receiving, from at least one partner insurance company of the plurality of partner insurance companies at least one comparative rate for an insurance product wherein the at least one partner insurance company uses the filtered user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product.
but for the generically recited computer language, in response to determining to generate the at least one comparative rate, the at least one partner insurance company generates the at least one comparative rate for an insurance product, in the context of the claimed invention encompasses one or more people manually generating the at least one comparative rate for an insurance product.
but for the generically recited computer language, rank the at least one comparative rate and provide the ranked at least one comparative rate to the interactive graphical object, such that a user is provided with binding competitive quotes without requiring the user to reenter their personal information on other websites, wherein the at least one comparative rate is displayed to the user on the quote system application via the on-line quote system web server , in the context of the claimed invention encompasses one or more people manually ranking the at least one comparative rate and provide the ranked at least one comparative rate such that a user is provided with binding competitive quotes without requiring the user to reenter their personal information wherein the at least one comparative rate is displayed to the user.
but for the generically recited computer language, wherein, in response to a user selecting one of the plurality of comparative rates or the at least one comparative rate, the on-line quote system application is to route the user's internet browser to a partner insurance company from the plurality of partner insurance companies associated with the user's selection, in the context of the claimed invention encompasses one or more people manually routing the user's internet browser to a partner insurance company from the plurality of partner insurance companies associated with the user's selection.
	Claim 10:  but for the generically recited computer language, wherein the at least one filter is associated with an acquisition model of the at least one partner insurance company such that the filter is applied to the user provided information to be matched to a bidding structure of the at least one partner insurance company, in the context of the claimed invention encompasses one or more people manually associating with an acquisition model of the at least one partner insurance company such that the filter is applied to the user provided information to be matched to a bidding structure of the at least one partner insurance company.
Claim 12:  but for the generically recited computer language, an on-line quote system application operating on an on-line quote system web server to receive user provided information from the user, in the context of the claimed invention encompasses one or more people manually receiving user provided information from the user.
but for the generically recited computer language, an interactive graphical object embedded in a website of a referring company to provide an interface to the on-line quote system application, wherein the user may select the interactive graphical object to review at least one comparative rate , in the context of the claimed invention encompasses one or more people manually selecting and reviewing at least one comparative rate.
but for the generically recited computer language, wherein the on-line quote system web server collects the user provided information, appends the user provided information with third party information, and transfers the user provided information and the appended third party information to an exchange database, in the context of the claimed invention encompasses one or more people manually collecting the user provided information, appends the user provided information with third party information, and transfers the user provided information and the appended third party information to an exchange database.
but for the generically recited computer language, wherein the exchange database applies at least one filter to the user provided information and the appended third party information to determine whether a partner insurance company should receive the user provided information and the appended third party information, wherein a rating engine of the partner insurance company generates at least one comparison rate for an insurance product after receiving the user provided information and the appended third party information based on at least one insurance scoring model, in the context of the claimed invention encompasses one or more people manually applying at least one filter to the user provided information and the appended third party information to determine whether a partner insurance company should receive the user provided information and the appended third party information, wherein a rating engine of the partner insurance company generates at least one comparison rate for an insurance product after receiving the user provided information and the appended third party information based on at least one insurance scoring model.
but for the generically recited computer language, wherein the online quote system application, via the on-line quote system web server, displays the at least one comparison rate is displayed to the user, in the context of the claimed invention encompasses one or more people manually displaying the at least one comparison rate is displayed to the user.
but for the generically recited computer language, wherein the referring company may be remunerated through the exchange database by the partner insurance company for providing the user provided information to the on-line quote system application , in the context of the claimed invention encompasses one or more people manually wherein the referring company may be remunerated by the partner insurance company for providing the user provided information.

Claim 16:
but for the generically recited computer language, collecting user provided information from the user through an on-line quote system application for a referring company via an on-line quote system web server, in the context of the claimed invention encompasses one or more people manually collecting user provided information from the user for a referring company.
but for the generically recited computer language, providing an interactive object for the on-line quote system application; in response to user interaction with the interactive object, transferring the user provided information to an exchange database, in the context of the claimed invention encompasses one or more people manually transferring the user provided information.
but for the generically recited computer language, identifying and appending, by the exchange database, third party information associated with the user to the user provided information, wherein the third party information comprises credit information, in the context of the claimed invention encompasses one or more people manually identifying and appending third party information associated with the user to the user provided information, wherein the third party information comprises credit information.
but for the generically recited computer language, applying a filter to the user provided information and appended third party information via the exchange database to identify at least one partner insurance company that will operatively receive the user provided information and appended third party information, in the context of the claimed invention encompasses one or more people manually applying a filter to the user provided information and appended third party information to identify at least one partner insurance company that will operatively receive the user provided information and appended third party information.
but for the generically recited computer language, collecting, via a business intelligence engine associated with the at least one partner company, the filtered user provided information and appended third party information, in the context of the claimed invention encompasses one or more people manually collecting the filtered user provided information and appended third party information.
but for the generically recited computer language, providing, by the business intelligence engine, the user provided information and appended third party information to the at least one partner insurance company to facilitate analyzing with at least one credit based insurance scoring model from the at least one partner insurance company to generate at least one comparison rate from the at least one partner insurance company, in the context of the claimed invention encompasses one or more people manually providing the user provided information and appended third party information to the at least one partner insurance company to facilitate analyzing with at least one credit based insurance scoring model from the at least one partner insurance company to generate at least one comparison rate from the at least one partner insurance company.
but for the generically recited computer language, displaying the at least one comparison rate via the exchange database to the on-line quote system application via the on-line quote system web server, in the context of the claimed invention encompasses one or more people manually displaying the at least one comparison rate.
but for the generically recited computer language, wherein the referring company may be remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application, in the context of the claimed invention encompasses one or more people manually remunerating by the at least one partner company for providing the comparative feature.

Claim 18:  but for the generically recited computer language, wherein the at least one filter is associated with an acquisition model of the at least one partner insurance company such that the filter is applied to the user provided information to be matched to a bidding structure of the at least one partner insurance company, in the context of the claimed invention encompasses one or more people manually associating with an acquisition model of the at least one partner insurance company such that the filter is applied to the user provided information to be matched to a bidding structure of the at least one partner insurance company.
Claim 20:  but for the generically recited computer language, wherein the at least one partner insurance company provides the comparison rate to reimburse the referring insurance company, in the context of the claimed invention encompasses one or more people manually providing the comparison rate to reimburse the referring insurance company.

Claim 17 is substantially similar to claim 3, thus it is rejected on similar grounds.
Claim 15 is substantially similar to claim 10, thus it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “application”, “server”, and “database”, to perform the “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “device”, “application”, “server”, and “database”, to perform the “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 3, 8, 9, 11, 13, 14, and 17 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-4, 6-18, and 20 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on April 6, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-4, 6-18, and 20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to providing a quote for insurance or financial services to a customer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  
	Examiner notes that the additional elements of the computer system - a “device”, “application”, “server”, and “database” - to perform the “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to providing a quote for insurance or financial services to a customer, and found them to be directed to fundamental economic practice.  The claims invoke the “device”, “application”, “server”, and “database” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
Applicant next discusses DDR and argues that that the concepts of the present claims are not routine and conventional.
Examiner notes that, as per the guidelines in Step 2A, Examiner identified the abstract idea of a fundamental economic practice.  Next, as to Step 2B, Examiner conducted a practical application to evaluate what more the claims might recite to provide an inventive concept to the judicial exception.  Examiner notes that all the claim limitations were considered individually and as an ordered combination to determine if they met the eligibility requirement under 35 U.S.C. § 101.  As noted above, the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  MPEP 2106.05(d)(II).
With respect to Applicant’s arguments as to the § 112(a) rejections for now pending claims 1-4, 6-18, and 20, Examiner notes:  As noted above, it is unclear how to analyze user provided information and third party information with at least one insurance scoring model to generate at least one comparison rate for an insurance product, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693